DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2014/0168540; hereinafter Wang) in view of Pei (US 2018/0210589).
Regarding claim 1:
Wang discloses a fingerprint sensor (see Fig. 1) comprising: 
a substrate (see Fig. 5; color film layer 213 is a substrate where touch control layer (layers 2121, 2122 and 2123) is formed on);
a plurality of first electrodes disposed on the substrate (see Fig. 5 and Fig. 12(b); layer 2123 corresponds to a plurality of first electrodes), and comprising a plurality of first pattern parts (see Fig. 12(b); electrodes 501) and a plurality of first connectors (see Fig. 12(b); connection lines 502) , wherein the plurality of first electrodes is repeatedly arranged in a second direction intersecting a first direction, and the plurality of first connectors connects the plurality of first pattern parts in the first direction (see Fig. 12(b));
an insulating layer disposed on the plurality of first electrodes, and covering the plurality of first pattern parts and the plurality of first connectors (see Fig. 5 and paragraphs 39 and 42; the insulation layer is between the first metal layer and the second metal layer); and
a plurality of second electrodes disposed on the insulating layer (see Fig. 5 and Fig. 12(c); layer 2121 corresponds to the plurality of second electrodes), and comprising a plurality of second pattern parts (see Fig. 12(c); electrodes 503) and a plurality of second connectors (see Fig. 12(c); connection lines 504), wherein the plurality of second electrodes is repeatedly arranged in the first direction, and the plurality of second connectors connects the plurality of second pattern parts in the second direction (see Fig. 12(c)),
wherein either one or both of the plurality of first connectors and the plurality of second connectors comprise a metal material (see paragraph 11; the first and second connections lines are made of metal material),
wherein the plurality of first pattern parts and the plurality of first connectors are disposed on a lower surface of the insulating layer and the plurality of second pattern parts and the plurality of second connectors are disposed on an upper surface of the insulating layer (see Fig. 5.; layer 2123 is under insulation layer 2122, and layer 2121 is above insulation layer), and 
wherein the plurality of second connectors connecting the plurality of second pattern parts in the second direction are formed to respectively fill spaces among the plurality of second pattern parts in the second direction, and to cover at least portions of upper surfaces of the plurality of second pattern parts (see Fig. 10; the second metal connection lines 304 is equivalent to the second connectors as shown in Fig. 12(c); the second metal connection line 304 connects the electrodes 303, and overlaps a portion of the electrodes 303) .
Wang does not disclose wherein the plurality of first connectors connecting the plurality of first pattern parts in the first direction are formed to respectively fill spaces among the plurality of first pattern parts in the first direction, and to cover at least portions of upper surfaces of the plurality of first pattern parts.
In the same field of endeavor, Pei discloses a fingerprint sensor wherein the plurality of first connectors connecting the plurality of first pattern parts in the first direction are formed to respectively fill spaces among the plurality of first pattern parts in the first direction, and to cover at least portions of upper surfaces of the plurality of first pattern parts (see Figs. 3 and 4B; the bridging portion 222 is connecting the electrodes 212 and 214; a portion of the bridging portion 222 overlaps with the upper surface of the electrodes 212 and 214).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Wang such that the plurality of first connectors connecting the plurality of first pattern parts in the first direction are formed to respectively fill spaces among the plurality of first pattern parts in the first direction, and to cover at least portions of upper surfaces of the plurality of first pattern parts, as taught by Pei. One of ordinary skill in the art would have been motivated to do this because a good electrical connection can be formed between the first pattern parts (see Pei, paragraph 40).
Regarding claim 4:
Wang and Pei disclose all the features in claim 1. Wang further discloses the fingerprint sensor, wherein the plurality of first connectors and the plurality of second connectors comprise the metal material (see paragraph 11; the first and second connections lines are made of metal material).
Regarding claim 5:
Wang and Pei disclose all the features in claim 1. Pei further disclose the fingerprint sensor, wherein the plurality of first pattern parts and the plurality of second pattern parts
comprise a transparent conductive material (see paragraph 39; first conductive pattern 210 is preferably made by a material comprising a transparent conductive material, for example, an indium tin oxide (ITO) or an indium zinc oxide (IZO); the first conductive pattern 210 includes first patterns parts and second pattern parts).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Wang such that the plurality of first pattern parts and the plurality of second pattern parts comprise a transparent conductive material, as taught by Pei. One of ordinary skill in the art would have been motivated to do this because design choice. In other words, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any kind of conductive material in order to detect touch input, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Regarding claim 6:
Wang and Pei disclose all the features in claim 5. Pei further disclose fingerprint sensor, wherein the transparent conductive material comprises either one or both of indium tin oxide (ITO) and a first material having an oxide-metal-oxide (OMO) structure (see paragraph 39; “The first conductive pattern 210 is preferably made by a material comprising a transparent conductive material, for example, an indium tin oxide (ITO)”).
The motivation to combine Wang and Pei is provided above in claim 5.
Regarding claim 7:
Wang and Pei disclose all the features in claim 1. Wang further disclose the fingerprint sensor, wherein each of the plurality of first pattern parts and the plurality of second pattern parts has a rhombus shape (see Fig. 2).
Regarding claim 8:
Wang and Pei disclose all the features in claim 1. Wang further disclose the fingerprint sensor, wherein the first direction is perpendicular to the second direction (see Fig. 2 and 12(a)).
Regarding claim 9:
Wang discloses a method of manufacturing a fingerprint sensor (see Fig. 1) comprising:
forming, on a substrate (see Fig. 5; color film layer 213 is a substrate where touch control layer (layers 2121, 2122 and 2123) is formed on), a plurality of first electrodes (see Fig. 5 and Fig. 12(b); layer 2123 corresponds to a plurality of first electrodes) that comprises a plurality of first pattern parts (see Fig. 12(b); electrodes 501) and a plurality of first connectors (see Fig. 12(b); connection lines 502) and is repeatedly arranged in a second direction intersecting a first direction, wherein the plurality of first connectors connects the plurality of first pattern parts in the first direction (see Fig. 12(b));
forming, on an insulating layer on the plurality of first electrodes, the insulating layer covering the plurality of first pattern parts and the plurality of first connectors (see Fig. 5 and paragraphs 39 and 42; the insulation layer is between the first metal layer and the second metal layer); and
forming, on the insulation layer, a plurality of second electrodes (see Fig. 5 and Fig.
12(c); layer 2121 corresponds to the plurality of second electrodes) that comprises a plurality of
second pattern parts (see Fig. 12(c); electrodes 503) and a plurality of second connectors (see Fig. 12(c); connection lines 504) and is repeatedly arranged in the first direction, wherein the plurality of second connectors connects the plurality of second pattern parts in the second direction (see Fig. 12(c)),
wherein either one or both of the plurality of first connectors and the plurality of second connectors comprise a metal material (see paragraph 11; the first and second connections lines are made of metal material),
wherein the forming of the plurality of first electrodes comprises:
forming the plurality of first pattern on the substrate (see Fig. 5 and Fig. 12(b)); and
wherein the plurality of first pattern parts and the plurality of first connectors are disposed on a lower surface of the insulating layer and the plurality of second pattern parts and the plurality of second connectors are disposed on an upper surface of the insulating layer (see Fig. 5.; layer 2123 is under insulation layer 2122, and layer 2121 is above insulation layer), and 
wherein the plurality of second connectors connecting the plurality of second pattern parts in the second direction are formed to respectively fill spaces among the plurality of second pattern parts in the second direction, and to cover at least portions of upper surfaces of the plurality of second pattern parts (see Fig. 10; the second metal connection lines 304 is equivalent to the second connectors as shown in Fig. 12(c); the second metal connection line 304 connects the electrodes 303, and overlaps a portion of the electrodes 303) .
Wang does not disclose forming the plurality of first connectors connecting the plurality of first pattern parts in the first direction to respectively fill spaces among the plurality of first pattern parts in the first direction, and to cover at least portions of upper surfaces of the plurality of first pattern parts.
In the same field of endeavor, Pei discloses a manufacturing method comprising: forming the plurality of first connectors connecting the plurality of first pattern parts in the first direction to respectively fill spaces among the plurality of first pattern parts in the first direction, and to cover at least portions of upper surfaces of the plurality of first pattern parts, (see Figs. 3 and 4B; the bridging portion 222 is connecting the electrodes 212 and 214; a portion of the bridging portion 222 overlaps with the upper surface of the electrodes 212 and 214).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Wang by forming the plurality of first connectors connecting the plurality of first pattern parts in the first direction to respectively fill spaces among the plurality of first pattern parts in the first direction, and to cover at least portions of upper surfaces of the plurality of first pattern parts,, as taught by Pei. One of ordinary skill in the art would have been motivated to do this because a good electrical connection can be formed between the first pattern parts (see Pei, paragraph 40).
Regarding claim 15:
Wang and Pei disclose all the features in claim 9. Wang further discloses the method, wherein the plurality of first connectors and the plurality of second connectors comprises the metal material (see paragraph 11; the first and second connections lines are made of metal material).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pei as applied to claim 1 above, and further in view of Kim et al. (US 2016/0209971; hereinafter Kim).
Regarding claim 2:
Wang and Pei disclose all the features in claim 1. However, Wang does not disclose the fingerprint sensor, wherein the metal material comprises any one or any combination of platinum (Pt), ruthenium (Ru), gold (Au), silver (Ag), molybdenum (Mo), aluminum (Al), tungsten (W), palladium (Pd), magnesium (Mg), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), titanium (Ti), or copper (Cu), and a metal alloy.
In the same field of endeavor, Kim discloses a sensor, wherein the metal material comprises any one or any combination of platinum (Pt), ruthenium (Ru), gold (Au), silver (Ag), molybdenum (Mo), aluminum (Al), tungsten (W), palladium (Pd), magnesium (Mg), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), titanium (Ti), or copper (Cu), and a metal alloy (see paragraphs 16-18).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Wang in view of Pei such that the metal material comprises any one or any combination of platinum (Pt), ruthenium (Ru), gold (Au), silver (Ag), molybdenum (Mo), aluminum (Al), tungsten (W), palladium (Pd), magnesium (Mg), nickel (Ni), neodymium (Nd), iridium (Ir), chromium (Cr), titanium (Ti), or copper (Cu), and a metal alloy, as taught by Kim. One of ordinary skill in the art would have been motivated to do this because touch screen panel with low resistance characteristic without degrading a visibility characteristic can be realized (see Kim, paragraph 9).
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Pei as applied to claim 1 above, and further in view of Lin.
Regarding claim 3:
Wang and Pei discloses all the features in claim 1. However, Wang and Pei do not disclose the fingerprint sensor, wherein a remaining one of the plurality of first connectors and the plurality of second connectors does not comprise the metal material, and comprises a first material same as a second material comprised in the plurality of first pattern parts and the plurality of second pattern parts.
In the same filed of endeavor, Lin discloses a fingerprint sensor, wherein a remaining one of the plurality of first connectors and the plurality of second connectors does not comprise the metal material, and comprises a first material same as a second material comprised in the plurality of first pattern parts and the plurality of second pattern parts (see paragraph 35; “the second connection lines 130C, the third sub-electrodes 130A and the fourth sub-electrodes 130B in this embodiment may be formed simultaneously by one identical material such as a transparent conductive material”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the fingerprint sensor of Wang in view of Pei such that a remaining one of the plurality of first connectors and the plurality of second connectors does not comprise the metal material, and comprises a first material same as a second material comprised in the plurality of first pattern parts and the plurality of second pattern parts, as taught by Lin. One of ordinary skill in the art would have been motivated to do this because design choice and to simplify the manufacturing processes (see Lin, paragraph 35; “formed simultaneously by one identical material such as a transparent conductive material preferably so as to simplify the related manufacturing processes”).
Regarding claim 14:
Claim 14 recites similar limitations as claim 3. Hence, claim 14 is rejected under the same reason as discussed above in claim 3.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Applicant argues that “There is no mention whatsoever in Wang as to the specific structure of how the second metal connection lines 504 are formed relative to the sense electrodes 503”.  However, Examiner respectfully disagrees.  The newly amended feature in claim 1 or 9 is met by Wang because Wang teaches at least a second connector disposed over the second pattern parts (see Fig. 10).  The second connector 304 in Fig. 10 is equivalent to the second connector 504 is Fig. 12(c).  As shown in Fig. 10 (see figure below), the second connector 304 is overlapping a portion of each of the second pattern parts 303. Therefore, the second connector part 304 is formed after the second pattern parts 303, to thereby to respectively fill spaces among the plurality of second pattern parts in the second direction, and to cover at least portions of upper surface of the plurality of second pattern parts.  

    PNG
    media_image1.png
    375
    497
    media_image1.png
    Greyscale

Accordingly, Applicant’s argument is not persuasive and the rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625